                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTERN DIVISION
                                No. 7:19-CV-00246-FL

ANTHONY R. LEWIS,                   )
                                    )
                    Plaintiff,      )
                                    )
                    v.              )                   ORDER FOR PAYMENT OF
                                    )                   ATTORNEY FEES UNDER THE
ANDREW SAUL,1                       )                   EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
___________________________________ )

        Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $6,100.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, Kathleen

Glancy at Kathleen Shannon Glancy, P.A., and mailed to her office at 114 South Front Street,

Wilmington, North Carolina 28401, in accordance with Plaintiff’s assignment to his attorney of his

right to payment of attorney’s fees under the Equal Access to Justice Act.

                          14th
        SO ORDERED this _________ day of June, 2021



                                                ________________________________
                                                LOUISE W. FLANAGAN
                                                UNITED STATES DISTRICT JUDGE



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the `Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).




           Case 7:19-cv-00246-FL Document 30 Filed 06/14/21 Page 1 of 1
